659 So. 2d 960 (1995)
Ex parte Gregory HUNT.
(Re Gregory Hunt v. State).
1931176.
Supreme Court of Alabama.
February 17, 1995.
Rehearing Denied April 7, 1995.
Certiorari Denied October 2, 1995.
David Gespass and Richard Izzi of Gespass & Izzi, Birmingham, for petitioner.
James H. Evans, Asst. Atty., and Stephen N. Dodd, Asst. Atty. Gen., for respondent.
Certiorari Denied October 2, 1995. See 116 S. Ct. 215.
*961 MADDOX, Justice.
We have thoroughly reviewed the record of the trial, the opinion of the Court of Criminal Appeals, 659 So. 2d 933, the briefs, and the applicable law. We find no basis for reversing the judgment of the Court of Criminal Appeals.
Furthermore, in accord with § 13A-5-53, Ala.Code 1975, we have reviewed the sentence of death, independently weighing the aggravating and mitigating circumstances, and we do not find that the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor; nor do we find that the sentence of death was excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
We therefore affirm the judgment of the Court of Criminal Appeals, which affirmed the judgment of conviction and the sentence of death.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON, KENNEDY, INGRAM and COOK, JJ., concur.